Citation Nr: 0120041	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  01-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active military service from February 1941 
to January 1947 and from June 1951 to September 1952.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) regional office (RO).

With the enactment in November 2000 of the Veterans Claims 
Assistance Act of 2000, VA must provide to any claimant for 
VA benefits all instructions and forms necessary to apply for 
that benefit and, if the claim or application is incomplete, 
notify the claimant and the claimant's representative of the 
information necessary to complete the application.  
38 U.S.C.A. § 5102 (West Supp. 2001).  VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence necessary to substantiate the 
claim and which portion of that information and evidence, if 
any, the veteran must provide and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103 (West Supp. 2001).  VA 
must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits by affording assistance in obtaining records and 
providing a medical examination or obtaining a medical 
opinion if evidence of record indicates there is current 
disability or recurrent symptoms of disability and that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  VA's duty to notify, inform, and assist a 
claimant apply to an attempt to reopen a previously finally 
disallowed claim, even though performance of them does not 
require the Secretary of Veterans Affairs to reopen a 
previously disallowed claim except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

In his substantive appeal, the veteran referenced medical 
records from 1980 that he alleged show the existence of 
stomach ulcers as long ago as 25 years before the 1980 
treatment.  The veteran has not produced those records.  The 
March 2000 letter to the veteran from the VA Regional Office 
(RO), telling him in general terms to submit new and material 
evidence to reopen his previously disallowed claim was 
insufficiently specific to satisfy VA's duties under the 
VCAA.  The veteran subsequently provided information 
sufficient to enable VA to inform him exactly what evidence 
to submit or to offer assistance to obtain it.

The veteran has never had a VA examination for ulcer disease.  
The record contains competent evidence of current disability 
in the form of fairly recent medical records that mention GI 
distress.  The record also contains the veteran's assertion 
of stomach ulcer problems in service and of hospitalization 
for his claimed disability in 1955.  (His report that the 
1955 records were destroyed obviates VA action to obtain 
those records.)  The credibility and probative value of this 
evidence is not at issue in ascertaining whether it provides 
a basis to afford the veteran an examination in conjunction 
with his claim.  The recent medical records and the veteran's 
assertions satisfy the criteria for VA examination.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with forms to 
authorized the release of medical 
information to VA from Saratoga General 
Hospital regarding treatment of the 
veteran for peptic ulcer disease in 1980, 
and inform him of the necessity to 
authorize VA to obtain the records or to 
submit them himself and of his 
responsibility to present and support his 
claim.  See 38 U.S.C.A. § 5107(a) (West 
Supp. 2001).  Upon return of signed 
authorization, request records as 
authorized.  Associate any information 
obtained with the claims file.

2.  Schedule the veteran for a VA 
gastrointestinal examination including 
any tests necessary to confirm a current 
diagnosis of ulcer disease.  Provide the 
examiner with the claims file.  Request 
the examiner to review the claims file 
and opine whether the service medical 
records of treatment for indigestion as 
likely as not indicate the onset of ulcer 
disease.  Associate any information 
obtained with the claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, as 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2001), are 
completed.

4.  Readjudicate the application to 
reopen a previously disallowed claim for 
service connection for stomach ulcer 
disease.  If the claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




